Citation Nr: 0730634	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-12 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for blood 
disease/Hepatitis C.  


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from October 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
January 2004.  A statement of the case was issued in April 
2005, and a substantive appeal was received in April 2005.  

A VA Form 9 was received in April 2005 indicating that the 
veteran requested a Board hearing at the RO (Travel Board).  
In response to his various requests, his hearing has been 
rescheduled repeatedly.  However, in the veteran's most 
recent communication received in July 2007, the veteran 
expressly stated that he never requested any hearing.  
Consequently, the Board views the July 2007 statement as a 
withdrawal of any and all hearing requests.  


FINDINGS OF FACT

1.  Back disability was not manifested for many years after 
the veteran's active duty service, nor is back disability 
otherwise related to such service.

2.  Blood disease/Hepatitis C was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is blood disease/Hepatitis C otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  Blood disease/Hepatitis C was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASIS FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The November 2002 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the November 2002 VCAA letter notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the November 2002 letter sent to the appellant prior 
to the January 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided a November 2002 VCAA letter with notice of what type 
of information and evidence was needed to substantiate the 
claims for service connection.  The veteran has also been 
provided with a March 2006 notice of the types of evidence 
necessary to establish a disability rating for his disability 
claims and the effective dates of the disabilities.  
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded VA examinations in December 
2002 and March 2005, and no further VA examination is 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claims.

Analysis

The issue before the Board involves claims of entitlement to 
service connection for back disability and for blood 
disease/Hepatitis C.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Back Disability

The veteran's October 1966 entrance and active-duty 
examinations show that the veteran had mild scolosis upon 
entering service and that he injured himself while engaging 
in gymnastics and being involved in an automobile accident.  
In his contemporaneous medical history, the veteran indicated 
by checking the appropriate box that he had recurrent back 
pain.  Service medical records show that the veteran was 
diagnosed with low back pain 2nd degree strain in July 1967.  
In January 1968, he was then diagnosed with acute lumbo-
sacral strain after straining his back.  However January 1968 
x-ray of the veteran's lumbo-sacral spine confirmed the 
veteran's scoliosis, but was otherwise negative.  The 
veteran's August 1969 exit examination shows that the 
veteran's spine was clinically evaluated as normal.  Further, 
in his contemporaneous medical history, the veteran checked 
the appropriate box to indicate that he never had and did not 
have at the time any back trouble of any kind.  

Post service medical records show that the veteran was first 
diagnosed by Kevin Kane, D.O. with severe disability low back 
pain in March 2001.  Various VA medical treatment records and 
private medical records from Dr. Kane and Curtis Marr, M.D. 
show that the veteran was seen since then for pain.  No 
medical opinions were made, however, regarding the etiology 
of the veteran's low back disability.    

The veteran was afforded a VA examination in December 2002.  
The veteran complained of chronic back pain.  He further 
stated that he had degenerative joint disease and had four 
ruptured discs at the cervical level.  He further noted 
osteoporosis.  Impressions by the radiologists showed minimal 
to moderate degenerative changes in the mid-cervical spine, 
and moderate to severe degenerative changes at L5-S1.  It was 
further noted that there was no talk of severe osteoporosis.  

When the veteran was afforded another VA examination in March 
2005 for PTSD, the veteran complained that he was unable to 
work because of what was described as severe physical 
disabilities brought on by osteoporosis and four ruptured 
discs of the lumbar and cervical spine secondary to an 
accident.

It appears to the Board that the veteran's back complaints 
had resolved by the time he was discharged from service.  The 
Board believes it significant to note that the veteran did 
not reference any back disability at the time he filed a 
claim for VA benefits in 1975 based on another disorder.  
This suggests that the veteran at that time did not believe 
he was suffering any back disability related to service as it 
would be reasonable to expect that he would have included 
such a claim with his other claim.  Overall, there is no 
evidence of a continuity of symptomatology after service.  

Also, the lengthy period without treatment after service 
suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Based on the medical evidence of record, the Board is 
compelled to conclude that the veteran's current back 
disability is not related to his active service.  The record 
shows that it was many years from the date of discharge until 
the first evidence of low back disability.  There is no 
persuasive supporting evidence of continuity of 
symptomatology.  

Thus, the Board is led to the conclusion that there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination in this 
case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is 
against the veteran's claim.

Blood disease/Hepatitis C

Service medical records are silent for any complaints of, 
treatments for, and diagnosis of blood disease or Hepatitis 
C.  There is no indication in the veteran's October 1966 
entrance and active-duty examinations, and August 1969 exit 
examination that the veteran had any blood disease or 
Hepatitis C.  Even in his contemporaneous medical histories 
for all three of the examinations, the veteran did not 
indicate whether or not he had blood disease or Hepatitis C.    

The first objective evidence of record of blood 
disease/Hepatitis C is included in an August 2002 private 
treatment record from Curtis Marr, M.D.  The assessment was 
that the Hepatitis C was of uncertain duration.  It was noted 
that the veteran had normal liver enzymes in May 2002 and 
previously when checked by Dr. Mirka.  Dr. Marr continued 
that he was doubtful that it represents acute Hepatitis C, 
however, and noted that the veteran may have acquired it from 
blood products given in Vietnam.  In the addendum, it was 
noted that review of the records show that the veteran had 
normal liver enzymes twice in the last few years and now it 
was moderately elevated.  It was additionally noted that the 
veteran had no history of icteric hepatitis.

When the veteran was afforded a VA examination for his back 
claim in December 2002, the veteran reported that he had 
Hepatitis C and had a liver biopsy at Legacy Good Samaritan 
Hospital, but did not know the genotype.  Additionally, the 
veteran noted that he never used intravenous drugs.  Even 
though one time he snorted drugs, he denied sharing any 
straws or tubes.  The veteran denied any blood transfusions.   

Various VA medical records from November 2003 to March 2004 
show that the veteran was referred to the Hepatitis C clinic.

In March 2005, the veteran was afforded another VA 
examination.  The veteran stated he received blood products 
in service when he was bitten by a sea snake and had to 
undergo major surgery on his left thigh while in service.  
Upon review of the veteran's service medical records, the 
examiner found an indication that there may have been an 
insect bite that developed into a staph infection with 
abscess, which likely involved a furunculosis as well in the 
process and the cellulitis.  It was further noted that the 
veteran was hospitalized and received intravenous 
antibiotics.  It was also noted that the veteran had an 
incision and drainage in July 1968, but clearly would not 
have received any blood products.  The examiner noted that 
the veteran has previously told his care providers that he 
got Hepatitis C from a blood transfusion in Vietnam, but the 
examiner found no evidence in service medical records of any 
episode for which the veteran would have received blood or 
any mention of any blood transfusion.  The examiner continued 
that the veteran did not receive any shell fragment wounds or 
injuries which would have required blood either.  The 
examiner noted that the veteran did have a history of 
lysergic acid diethylamide (LSD) and intranasal cocaine use 
in the past, and that was most likely the source of the 
Hepatitis C infection.  The veteran admitted to engaging in 
such activities in the 1960's while in San Francisco.    

The only competent evidence of record which provides a link 
between the veteran's active duty service and blood 
disease/Hepatitis C is an October 2003 letter from Kevin J. 
Kane, D.O., who opined based on the medical history as 
understood by him, the veteran's Hepatitis C was attributed 
to an open surgical wound.  The Board notes that the letter 
appears to be based on history by provided by the veteran 
without review of the claims file.  Additionally, the report 
does not indicate that the examiner reviewed any of the 
veteran's clinical records.  

In contrast, the VA examiner's March 2005 medical opinion was 
based on a review of the veteran's entire claims file.  
Therefore, the Board affords considerably more weight to the 
March 2005 VA opinion than to the statements contained in Dr. 
Kane's opinion.  Among the factors for assessing the 
probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  For the reasons set forth above, the Board finds 
that the opinion rendered in the March 2005 VA examination 
report is clearly more probative than the bare statements 
contained in Dr. Kane's opinion.

Further, the Board acknowledges the veteran's assertions that 
the currently diagnosed Hepatitis C was caused by a blood 
transfusion while stationed in Vietnam.  However, although 
lay persons are competent to provide evidence regarding 
injury and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

The appeal is denied as to both issues.



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


